Citation Nr: 1430816	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for neurologic impairment of the Veteran's right upper extremity.

3.  Entitlement to an initial compensable rating for neurologic impairment of the Veteran's right upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2011.  A transcript is of record.

Subsequently, the Board remanded the Veteran's claim for further development in September 2011, to include obtaining VA medical records and scheduling the Veteran for examinations.  A review of the record shows updated treatment records and an October 2011 VA examination report were associated with the claims file.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board also notes that during the pendency of the Veteran's appeal for an initial compensable rating for left ear hearing loss, the RO granted service connection for hearing loss in the right ear, and then considered the issue of a compensable rating for bilateral hearing loss.  Because hearing loss disabilities are rated based on the combined impairment of both ears, the Board has characterized the issue on appeal as one of entitlement to a compensable rating for bilateral hearing loss. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss was manifested by no worse than level I hearing in either ear.

2.  The neurologic impairment of the Veteran's right upper extremity has resulted in mild incomplete paralysis. 

3.  The neurologic impairment of the Veteran's left upper extremity has resulted in mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2013).

2.  The criteria for a rating of 10 percent, but no higher, for neurologic impairment of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 41-4.3, 4.7, 4.10, 4.124a Diagnostic Codes 851, 8515, 8516 (2013).

3.  The criteria for a rating of 10 percent, but no higher, for neurologic impairment of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 41-4.3, 4.7, 4.10, 4.124a Diagnostic Codes 851, 8515, 8516 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Bilateral Hearing Loss  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

The Board notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record does not demonstrate any "exceptional" pattern as designated by VA regulations; nor has there been any allegation of such.

As stated above, the Veteran is service-connected for hearing loss in both ears, and a non-compensable rating has been assigned from April 1, 2006, forward.  During the course of his appeal, the Veteran has had his hearing tested at two VA examinations.  VA treatment records have been reviewed, but do not describe any audiometric testing. 

The Veteran underwent his first VA audio examination in December 2006 at which time he reported experiencing a gradual decrease in hearing in both ears during the previous four to five years.  Upon examination, the Veteran's puretone threshold averages were 20 in his left ear and 16 in his right ear.  The speech discrimination scores were 96 and100 percent in the left and right ears, respectively.  Thus, this examination report yielded a numerical designation of I in the left ear and I in the right ear.  Entering the category designations into Table VII, a non-compensable evaluation is for assignment under Diagnostic Code 6100.

In April 2011, the Veteran testified that his hearing loss had become worse since 2006.  He reported having to ask his wife to repeat herself and having to increase the volume on the television "a little bit" due to hearing problems.

The Veteran underwent another VA audio examination in October 2011.  He reported difficulty communicating in social and occupational settings due to his hearing loss.  The Veteran's puretone threshold averages were 26 in his left ear and 25 in the right ear.  The speech discrimination scores were 94 and 96 percent in the left and right ears, respectively.  Thus, this examination also yielded numerical designations of I in each ear.  Entering the category designations into Table VII, a non-compensable evaluation is for assignment under Diagnostic Code 6100.

Therefore, application of Table VI under 38 C.F.R. § 4.85 shows a compensable rating for the Veteran's bilateral hearing loss is not warranted based on audiometric testing that has been conducted during the course of the appeal.
    
The Board has carefully reviewed and considered the Veteran's contentions, and the Board even ordered a second VA examination based on the Veteran's allegation that his hearing acuity had diminished.  However, to the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that as a lay person the Veteran is competent to report symptoms such as difficulty hearing in conversational speech, but is not competent, meaning medically trained and qualified, to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion in considered to be a medically complex question (which requires medical training in evaluating hearing impairment and conducting audiometric testing, which the Veteran has not been shown to have).  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F. 3d at 1372; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, when evaluating the Veteran's bilateral hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, the preponderance of the evidence is against the claim for a compensable rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Neurologic impairment of the upper extremities

The Veteran is service connected disabilities for radicular impairment of the left and right upper extremity has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513, which evaluates impairment from paralysis of all radicular groups.  The Veteran is left-handed; consequently the ratings for the major arm apply to his left upper extremity while the ratings for the minor arm apply to his right upper extremity.

Under Diagnostic Code 8513, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  

A note accompanying the rating criteria explains, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

However, while the Veteran's disability is currently rated under Diagnostic Code 8513, VA regulations provide that all potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  See Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, an EMG in July 2011 found that there was evidence of a mild sensory demyelinative peripheral polyneuropathy involving the bilateral median and ulnar nerves.  However, there was no electrodiagnostic evidence of a right or left acute, sub-acute or chronic cervical radiculopathy.  As such, the Board believes that the Veteran's neurologic disability is more appropriately rated under Diagnostic Codes 8515 and 8516 which specifically evaluate the median and ulnar nerves. 

Under Diagnostic Code 8515 for the median nerve and Diagnostic Code 8516 for the ulnar nerve, 10 percent ratings are assigned for mild incomplete paralysis; 20 and 30 percent ratings are assigned for moderate incomplete paralysis of the minor and major extremities respectively, and 30 and 40 percent ratings are assigned for severe incomplete paralysis of the minor and major extremities respectively.  Higher ratings are available for complete paralysis of either the median or ulnar nerve.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

During the course of his appeal, the Veteran underwent several VA examinations, testified at a Board hearing, and underwent EMG testing at VA on several occasions. 

At a VA spine examination in December 2006, the Veteran was diagnosed with radicular radiation of numbness to his hands associated with a spine condition.  A motor examination revealed 5/5 motor strength in all four extremities, including grip strength.  The Veteran's senses were also intact to touch in all four extremities, including the tips of his fingers.  

When establishing VA treatment in January 2007, the Veteran's reported weakness in the right hand and positional tingling.  At a February 2007 physical therapy consultation for treatment related to his neck pain, the Veteran's bilateral upper extremity strength was normal.  In September 2010, the Veteran sought treatment for neck pain; he denied pain or weakness in his arms.  

At his Board hearing in April 2011, the Veteran described numbness and tingling in both hands.  He indicated symptoms in the right hand were worse than those in the left hand and asserted that his condition had deteriorated since his VA examination in 2006.  The Veteran testified that he experienced difficulty with driving, explaining that after twenty to thirty minutes his hands would go numb.  He also reported dropping items a few times per week.  When asked if his symptoms impacted his activities of daily living or performing his job, the Veteran answered "no," explaining that his symptoms were "just annoying more than anything."

Next, a July 2011 VA treatment record contained an abnormal electrodiagnostic examination.  However, the physician concluded there was no evidence of an acute, subacute, or chronic left or right cervical radiculopathy.  The Veteran again reported numbness in his hands while driving and occasionally dropping items from his right hand.  As noted, the EMG showed evidence of a mild sensory demyelinative peripheral polyneuropathy involving the bilateral median and ulnar nerves.

In October 2011, the Veteran underwent another VA examination at which his sensation was intact to pinprick and light touch throughout the upper extremities, with the exception of being decreased around the right thumb nail.  The Veteran's strength was normal; he was "slow to fire right triceps" but still obtained 5/5 test results.  

The examiner concluded the Veteran did not show any "current clinically active left or right cervical radiculopathy."  However, the examiner noted remote, mild, right C6 radiculopathy resolved with residual decreased brachioradialis reflex.  The examiner explained that other than such a "minimal reflex abnormality, there are no focal findings on exam to diagnose significant residuals from any other prior radiculopathy."  The examiner concluded that the Veteran's bilateral upper paresthesia did not impact function or employability.  

A March 2012 VA treatment record also reflects a normal electrodiagnostic examination.  Specifically, there was no electrodiagnostic evidence of a right or left median neuropathy, with no focal slowing across the wrist; there was no electrodiagnostic evidence of a right or left ulnar neuropathy, with no focal slowing or conduction block across the elbow; and there was no electrodiagnostic evidence of a right or left acute, sub-acute or chronic cervical radiculopathy.

In May 2012 a neurosurgeon did not recommend any neurosurgical procedures for the Veteran's neck pain because there did not "appear to be adequate evidence of nerve root compression or damage."  Next, an August 2012 VA musculoskeletal consultation report notes normal muscle tone in the bilateral upper extremities.  The Veteran's senses were intact to light touch in all dermatomes of the bilateral upper extremities.  

In this case, the Veteran has consistently reported experiencing neurologic symptoms such as numbness and tingling in his upper extremities.  An EMG in July 2011 found evidence of mild sensory demyelinative peripheral polyneuropathy involving the bilateral median and ulnar nerves, although a subsequent EMG in March 2012 did not find such impairment.  This would suggest that the impairment is at most mild in nature, as it was not detected by the more recent EMG.

Nevertheless, the lay evidence and the treatment records suggest that the Veteran has continually experienced some neurologic impairment throughout the course of his appeal, albeit only sensory in nature, as the clinical testing has not generally found non-sensory impairment.  

As noted, VA regulations that when the involvement is wholly sensory, the rating should generally be for mild incomplete paralysis.  This is the case here.  The clinical testing at both VA examinations showed normal muscle strength and reflexes, and VA treatment records failed to show significant neurologic impairment.  The Veteran even conceded at his Board hearing that his neurologic symptoms were more annoying than anything.  Indeed, the most recent EMG in 2012 did not actually find the impairment of the median and ulnar nerves that had previously been suggested by the earlier EMG.  Nevertheless, given the consistent, ongoing nature of the Veteran's symptomatology, the  Board concludes that the most appropriate rating is a rating for mild incomplete paralysis for each of the Veteran's upper extremities under either Diagnostic Code 8515 or 8515.  To this extent, the Veteran's claim is granted.

II. Additional Considerations for Increased Rating Claims

The Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  With regard to the Veteran's bilateral hearing loss, while he has asserted that his hearing problems "interfere" with communication in an employment setting, he has not indicated, nor does the evidence suggest, that his bilateral hearing loss precludes employment.  Similarly, the Veteran testified that radiculopathy in either upper extremity did not impact his job performance, and a VA examiner also concluded that the Veteran's bilateral upper paresthesia did not impact function or employability.  As such, Rice is not applicable in this case.   

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss or radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

With regard to the Veteran's bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Here, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations, which is contemplated in the rating assigned which evaluates hearing acuity.  In this regard, it is important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  Simply stated, while the Veteran may, in fact, need to increase the volume on his TV set, and may have some problems hearing conversations well, these types of problems, generally, would not impair his ability to obtain work.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  

Moreover, with regard to the Veteran's radiculopathy, the rating criteria contemplate both incomplete and complete paralysis as well as sensory disturbances.  Essentially, the rating criteria direct VA to consider whether the service connected radiculopathy is mild, moderate or severe.  In so doing, VA necessarily considers all of the Veteran's neurologic symptomatology.  As such, the schedular rating criteria includes consideration of all of the Veteran's neurologic symptomatology.  In short, the case does not present such an exceptional or unusual disability picture as to render impractical the application of regular schedular standards.  Therefore, the Board finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by April 2006 and October 2006 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, neither the Veteran, nor his representative, has challenged the adequacy or thoroughness of either examination, or the competency of any of the VA examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in April 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating of 10 percent, but no higher, for neurologic impairment of the left upper extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating of 10 percent, but no higher, for neurologic impairment of the right upper extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


